Citation Nr: 1535752	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from July 9, 2009.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran had more than 20 years of active service, ending in January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective March 2008.  In December 2009, the RO increased the disability rating to 50 percent effective July 9, 2009.  The Veteran appealed the rating assigned and following an October 2014 Board decision, a 70 percent rating was assigned effective July 9, 2009.  

The Veteran died in December 2012.  In March 2013, the Court of Appeals for Veterans Claims (Court) ordered that the Veteran's surviving spouse be substituted as the appellant for purposes of processing the claim to completion.

The issue of entitlement to a TDIU was raised as a part of the increased rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In the October 2014 Board Decision, the claim of entitlement to a TDIU was denied.  The appellant thereafter appealed the denial of that claim.

In a March 2015 Joint Motion for Partial Remand, the issue of entitlement to a TDIU for the period from July 9, 2009, was remanded and effectuated by an Order of the Court dated in April 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim on appeal can be reached.

A retrospective medical opinion may be required to determine whether, and if so when, it can be concluded that a veteran's service-connected disabilities alone prevented him from obtaining and maintaining substantially gainful employment.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Here, the appellant submitted a private vocational assessment from C. Wood, Ph.D., C.R.C., C.D.M.S. dated in July 2014.  Dr. Wood concluded that it was at least as likely as not that based on the Veteran's service connected conditions he was unable to sustain and maintain substantially gainful employment from at least 2009.  However, Dr. Wood's opinion lacked specificity with regard to the Veteran's service connected disabilities.  Consequently, another opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion as to the Veteran's employability in the years before his death.   The examiner should provide an opinion as to whether, without taking his age into account, it is at least as likely as not (50 percent or greater) that the Veteran's service connected disabilities (bilateral hearing loss, tinnitus, scar of the left inner arm, and PTSD) alone were of such severity as to preclude him from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) between July 9, 2009, and his death in December 2012.

"Substantially gainful employment" means the ability to earn a living wage, or income that exceeds that exceeds the poverty threshold for one person as established by the Department of Commerce.

In so doing, the examiner should address the July 2014 assessment by Dr. Wood and explain whether he/she agrees or disagrees with his conclusions, explaining why or why not.  

2.  Then, readjudicate the claim.  If action remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




